DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6/17/2022 has been entered.
Response to Amendment
The amendments filed on 6/17/2022 does not put the application in condition for allowance.
Examiner withdraws all rejections in prior office action due to the amendments.
Claim Objections
Claims 1-3, 6-11, and 14-22 are objected to because of the following informalities: 
Regarding Claim 1 and 9, the limitation of “the two sides of the front electrode” appears it should be “two sides of the front electrode” or language similar.
Appropriate correction is required.
Claims 2-3, 6-8, and 10-11, and 14-22 are also objected since the claims depend on claim 1 and 9 respectively.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-11, and 14-22  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, line 21, and claim 9 line 16, the limitation of “the front side” lacks antecedent basis.
Claims 2-3, 6-8, and 10-11, and 14-22 are also rejected since the claims depend on claim 1 and 9 respectively.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 23-25 is/are rejected under 35 U.S.C. 102a1 and a2 as being Morad (US Pub No. 2015/0349703) 
Regarding Claim 23, Morad et al. teaches an interconnection structure between shingled solar cell slices for sequentially connecting cell slices, [See Fig. 2H-2K, and 2L-2N, which shows front and back surface metallization pattern, 0124-0125]] the interconnection structure comprising:
at least two cell slices [Fig. 1, 0042],
wherein a front electrode [15, 17 and 20, Fig. 2K, 0100, 0124] and a back electrode of each cell slice [25, Fig. 2N, 0117]  has a hollow structure and is provided with a hollow region [Fig. 2K and 2N, when cells are shingled, area of conductive adhesive makes up hollow structure area and is provided with a hollow region, Fig. 2K, and Fig. 2N];
the back electrode of a first cell slice is connected with the front electrode of a second cell slice adjacent to the first cell slice by a conductive adhesive [18, Fig. 2K, 0124]; and
the conductive adhesive is in direct contact with a non-electrode region of each cell slice at the hollow region [See portion of 19 in figure 2K, 0124];
the conductive adhesive contacts an inner surface of the front electrode and an inner surface of the back electrode within the hollow region and the non-electrode region [See combination of 2K and 2N, which is the front and back surface of the solar cell]; and
wherein the conductive adhesive does not contact exterior side surfaces of the front electrode and back electrode outside of the hollow region [See combination of Fig. 2K, and 2N],
wherein at least one of the front electrode or the back electrode has a segmented structure of a plurality of segments, where each of the segments having a width and a length [0113],
wherein segmented lengths of at least one of a middle segment and segments at two ends of each cell slice are greater than segmented lengths of other segments in the segmented structure [Fig. 2H, 0113]
Examiner notes the term “segments” is a broad term, and can be any portion on the cell slice, Morad et al. shows in figure 2H segments from outer 15 to other outer 15, which are greater than middle 15, as one example, meeting at least the limitation of segmented lengths of segments at two ends of each cell greater than segmented lengths of other segments in the segmented structure.
Regarding Claim 24, Morad et al. is relied upon for the reasons given above, Morad et al. teaches wherein the segmented lengths of the at least one of a middle segment and the segments at the two ends of each cell slice are each 30 mm, and the segmented lengths of the other segments in the segmented structure are each 0.5 mm [0113, Fig. 2H].
Regarding Claim 25, Morad et al. is relied upon for the reasons given above, Morad et al.  teaches wherein the other segments are aligned between the at least one middle segment and each of the segments at the two ends of each cell slice [0113, Fig. 2H].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 6, 7, 9, 10-11, 14, 15, 17, and 18 -20 is/are rejected under 35 U.S.C. 103  as being unpatentable over Morad (US Pub No. 2015/0349703) in view of Stoehr (US Pub No. 2003/0121228)
Regarding Claim 1, Morad et al. teaches an interconnection structure between shingled solar cell slices [See Fig. 2H-2K, and 2L-2N, which shows front and back surface metallization pattern, 0124-0125]] for sequentially connecting two cell slices [Fig. 1, 0042], the interconnection structure comprising: ; 
at least two cell slices [Fig. 1, 0042]
wherein a front electrode [15, 17 and 20, Fig. 2K, 0100, 0124] and a back electrode [25, Fig. 2N, 0117] of each cell slice has a hollow structure [Fig. 2K and 2N, when cells are shingled, area of conductive adhesive makes up hollow structure area and is provided with a hollow region, Fig. 2K, and Fig. 2N]; the back electrode of a first cell slice is connected with the front electrode of a second cell slice adjacent to the first cell slice by a conductive adhesive [18, Fig. 2K, 0124]; and the conductive adhesive is in direct contact with a non-electrode region of each cell slice at the hollow region [See portion of 19 in figure 2K, 0124]; the conductive adhesive contacts an inner surface of the front electrode and an inner surface of the back electrode within the hollow region and the non-electrode region [See combination of 2K and 2N, which is the front and back surface of the solar cell]; and wherein the conductive adhesive does not contact exterior side surfaces of the front electrode and back electrode outside of the hollow region [See combination of Fig. 2K, and 2N].
Morad et al. teaches wherein at least one of the front electrode or the back electrode has a segmented structure [Fig. 2H, 0124-0125].
Morad et al. teaches wherein segmented lengths of at least one of a middle segment or segments at two ends of each cell slice are greater than segmented lengths of other segments in the segmented structure [Fig. 2H, 0113].
Examiner notes the term “segments” is a broad term, and can be any portion on the cell slice, Morad et al. shows in figure 2H segments from outer 15 to other outer 15, which are greater than middle 15, as one example, meeting at least the limitation of segmented lengths of segments at two ends of each cell greater than segmented lengths of other segments in the segmented structure.
Morad et al. is teaches wherein a find grid design is employed in the front electrode [Fig. 1H, 0113], and silent on at the two sides of the front electrodes of the lower cell slice, the conductive adhesive is in direct contact with a silicon nitride film layer on the front side of the cell slice
Stoehr et al. teaches the use of a silicon nitride antireflective coating on a shingled solar cell, which is used to provide reduced reflection of photons, resulting in increased solar cell efficiency [Fig. 3, 0025].
Since Morad et al. is concerned about efficiency [Abstract], and teaches the use of shingled solar cells, it would have been obvious to one of ordinary skill in the art before the filing of the invention to apply the silicon nitride ARC of Stoeher et al. on the silicon surface of the shingled solar cells of Morad et al. in order to provide reduced reflection of photons, resulting in increased solar cell efficiency [0025]. 
Regarding Claim 2, Morad et al. is replied upon for the reasons given above, Morad et al. teaches wherein when the conductive adhesive is connected with the front electrode and the back electrode, the conductive adhesive is filled in the hollow region and two side edges of the conductive adhesive are respectively bonded with electrode bodies on two sides of the hollow region [Fig. 2K, 2N, 0124-0125, 0246]
Regarding Claim 3, Morad et al. is replied upon for the reasons given above, Morad et al. teaches wherein the front electrode is in a fine grid structure, the back electrode has the hollow structure, an upper surface of the conductive adhesive is bonded with the back electrode of the first cell slice and a substrate at the hollow region of the back electrode of the first cell slice, and a lower surface of the conductive adhesive is bonded with the front electrode of the second cell slice and the a surface of the second cell  slice [Fig. 2H, 2K, 2L, and 2N, 0124-0125].
Regarding Claim 6, Morad et al. is replied upon for the reasons given above, Morad et al. teaches wherein each segment of the segmented structure has a length of 1 mm to 10 mm overlapping the ranging from 0.5 mm to 30 mm [0113].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Regarding Claim 7, within the combination above, modified Morad et al. teaches wherein a substrate of each cell slice is an N-type or P-type monocrystalline or polycrystalline silicon wafer [0097].
Regarding Claim 9, Morad et al. teaches a solar cell [Fig. 1, 0098], comprising:
a plurality of cell slices [0101], wherein the plurality of cell slices are sequentially connected [Fig. 1]; wherein a front electrode [15, 17, and 20, Fig. 2K, 0100, 0124]  and a back electrode [25, Fig. 2N, 0117] of each cell slice has a hollow structure and is provided with a hollow region [Fig. 2K, 2N, 0124-0125]; and
the back electrode of a first cell slice is connected with the front electrode of a second cell slice adjacent to the first cell slice by a conductive adhesive [Fig. 2K, 2N, 0124-0125]; and
the conductive adhesive is in direct contact with a non electrode region of each cell slice at the hollow region [Fig. 2K, 2N, 0124-0125].
Morad et al. teaches wherein at least one of the front electrode or the back electrode has a segmented structure [Fig. 2H, 0124-0125].
Morad et al. teaches wherein segmented lengths of at least one of a middle segment or segments at two ends of each cell slice are greater than segmented lengths of other segments in the segmented structure [Fig. 2H, 0113].
Examiner notes the term “segments” is a broad term, and can be any portion on the cell slice, Morad et al. shows in figure 2H segments from outer 15 to other outer 15, which are greater than middle 15, as one example, meeting the limitation of segmented lengths of segments at two ends of each cell greater than segmented lengths of other segments in the segmented structure.
Morad et al. teaches wherein a find grid design is employed in the front electrode, and silent on at the two sides of the front electrodes of the lower cell slice, the conductive adhesive is in direct contact with a silicon nitride film layer on the front side of the cell slice
Stoehr et al. teaches the use of a silicon nitride antireflective coating on a shingled solar cell, which is used to provide reduced reflection of photons, resulting in increased solar cell efficiency [Fig. 3, 0025].
Since Morad et al. is concerned about efficiency [Abstract], and teaches the use of shingled solar cells, it would have been obvious to one of ordinary skill in the art before the filing of the invention to apply the silicon nitride ARC of Stoeher et al. on the silicon surface of the shingled solar cells of Morad et al. in order to provide reduced reflection of photons, resulting in increased solar cell efficiency [0025]. 
Regarding Claim 10,  within the combination above, modified Morad et al. teaches wherein the conductive adhesive is filled in the hollow region and two side edges of the conductive adhesive are respectively bonded with electrode bodies on two sides of the hollow region [Fig. 2K, 2N, 0124-0125]
Regarding Claim 11, within the combination above, modified Morad et al. teaches wherein the front electrode is in a fine grid structure, the back electrode has the hollow structure, an upper surface of the conductive adhesive is bonded with the back electrode of the first cell slice and a substrate at the hollow region of the back electrode of the first cell slice, and a lower surface of the conductive adhesive is bonded with the front electrode of the second cell slice and the a surface of the second cell slice [Fig. 2K, 2N, 0124-0125]
Regarding Claim 14 within the combination above, modified Morad et al. teaches wherein each segment of the segmented structure has a length of 1 mm to 10 mm overlapping the ranging from 0.5 mm to 30 mm [0113].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Regarding Claim 15, Morad et al. is replied upon for the reasons given above, Morad et al. teaches wherein a substrate of each cell slice is an N-type or P type monocrystalline or polycrystalline silicon wafer [0097]
Regarding Claim 17, Morad et al. is replied upon for the reasons given above, Morad et al. teaches wherein segmented lengths of a middle segment and segments at two ends of each cell slice are greater than segmented lengths of other segments in the segmented structure [Fig. 2H, 0113]
Regarding Claim 18, Morad et al. is replied upon for the reasons given above, Morad et al. teaches wherein each segment of the segmented structure has a length of 1 mm to 10 mm overlapping the ranging from 0.5 mm to 30 mm [0113].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Regarding Claim 19, Morad et al. is replied upon for the reasons given above, Morad et al. teaches wherein segmented lengths of a middle segment and segments at two ends of each cell slice are greater than segmented lengths of other segments in the segmented structure [Fig. 2H, 0113]
Regarding Claim 20, Morad et al. is replied upon for the reasons given above, Morad et al. teaches wherein each segment of the segmented structure has a length of 1 mm to 10 mm overlapping the ranging from 0.5 mm to 30 mm [0113].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morad (US Pub No. 2015/0349703) in view of Stoehr (US Pub No. 2003/0121228) as applied above in addressing claim 1, in further view of Reddy  (US Pub No. 2017/0194516)
Regarding Claim 8 and 16, Morad et al. is replied upon for the reasons given above, Morad et al. teaches wherein each segment of the segmented structure has a length of 1 mm to 10 mm overlapping the ranging from 0.5 mm to 30 mm [0113].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Morad et al. is silent on wherein each cell slice is a PERC solar cell slice, a heterojunction cell slice, a TOPCon cell slice, a Pert slice or a PERT cell slice.
Reddy et al. teaches shingle solar cells [Fig. 4A, 4B, 0077], where the cells comprise a crystalline Silicon substrate which can be P or N type doped [0106-0107], forming a heterojunction with an emitter layer [0106-0107]. 
Since modified Morad et al. teaches the use of crystalline silicon based solar cells [0097], it would have been obvious to one of ordinary skill in the art before the filing of the invention to use the solar cells of Reddy  et al. in place of the cells of Morad et al. as it merely the selection of a known shingled solar cells in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morad (US Pub No. 2015/0349703) in view of Stoehr (US Pub No. 2003/0121228) as applied above in addressing claim 1 and 9 respectively, in further view of Li (CN 105355693, Machine translation)
Regarding Claim 21-22, within the combination above, modified Morad et al. is silent on wherien each slice is a PERC solar cell slice, a TOPCon cell slice, a PERL cell slice or a PERT cell slice.
Li et al. teaches the use of a PERC solar cell capable of improving photoelectric conversion efficiency [Abstract].
Since modified Morad et al. teaches the use of crystalline silicon based solar cells [0097], it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the cells of Morad et al. with the PERC cell type of Li et al. as it merely the selection of a known solar cells in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, and 6-11, 14-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the arguments about the segments, examiner notes the term “segments” is a broad term, and can be any portion on the cell slice.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/               Primary Examiner, Art Unit 1726